DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said sled".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Shelton, IV et al. (US 20140005678 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Shelton, IV et al. (US 20140005678 A1) alone.
Regarding claims 1, Shelton, IV et al. discloses end effector assembly (1000/1500) for use with a surgical instrument (figs. 1-5, 60-61, 81, and 97-104), wherein said end effector assembly comprises: a first jaw (1004) defining a channel (1020) therein [0293]; a drive screw (1300); and a replaceable staple cartridge (1040 [0293, 0307-0314, 0320-0332], figs. 60-61, 81, and 97-104) configured to be seated in said channel, wherein said replaceable staple cartridge comprises: a proximal end; a distal end; a cartridge body (1042); a longitudinal slot (1046) extending between said proximal end and said distal end (figs. 97-104); a first longitudinal row of staple cavities (1048) defined in said cartridge body [307], wherein said first longitudinal row of staple cavities is positioned alongside said longitudinal slot; a second longitudinal row of staple cavities (1048) defined in said cartridge body, wherein said second longitudinal row of staple cavities is positioned alongside said first longitudinal row of staple cavities; first staples positioned in said first longitudinal row of staple cavities; second staples positioned in said second longitudinal row of staple cavities ([0307-0311], figs. 1-5, 60-61, 81, and 97-104); and 
a driver (1250-via wedges 1252 and/or legs 1526) configured to support one of said first staples (wedges 1252 and/or legs 1526 “support” the staples) and one of said second staples [308-0311], wherein said driver comprises an exterior wall (curved/arcuate parabolic wall of 1250, shown in fig. 98 and see figs. 97-104), facing toward said drive screw (figs. 97-104), wherein said exterior wall comprises an arcuate clearance, and wherein said drive screw extends through said arcuate clearance ([0286-0330], 60-61, 81, and 97-104).
Shelton, IV et al. states: “The sled body 1414 can be structured such that the sled body 1414 avoids contact with the implement drive shaft 1300 when the sled body 1414 is positioned around the implement drive shaft 1300. The sled body 1414 can comprise a contour 1412, for example, that curves over and/or around the implement drive shaft 1300”…wedge sled 1250 is configured to straddle the implement drive shaft 1300 [0311]…the biasing body 1522 avoids contact with the implement drive shaft 1300 when the biasing body 1522 is positioned around the implement drive shaft 1300. The biasing body 1522 can comprise a contour 1524, for example, that curves over and/or around the implement drive shaft 1300. The legs 1526 can extend along a portion of the elongate channel 1020 and/or on either side of the implement drive shaft 1300 [0326]… biasing element 1520 can be integrally formed with and/or fixed to the wedge sled assembly 1250” [0329].
Regarding claim 15, Shelton, IV et al. discloses staple cartridge (1040 [0293, 0307-0314, 0320-0332], figs. 60-61, 81, and 97-104) for use with a surgical instrument (figs. 1-5, 60-61, 81, and 97-104), wherein said staple cartridge comprises: proximal end; a distal end; a cartridge body (1042) comprising a deck (top with staple aperture1048); a longitudinal slot (1046) extending between said proximal end and said distal end (figs. 97-104); 
a drive screw (1300); a first longitudinal row of staple cavities (1048) defined in said cartridge body, wherein said first longitudinal row of staple cavities is positioned alongside said longitudinal slot; a second longitudinal row of staple cavities (1048) defined in said cartridge body, wherein said second longitudinal row of staple cavities (1048) is positioned alongside said first longitudinal row of staple cavities (1048); first staples positioned in said first longitudinal row of staple cavities; second staples positioned in said second longitudinal row of staple cavities ([0307-0311] figs. 1-5, 60-61, 81, and 97-104); 
a driver (1050 or 1250-via wedges 1252 and/or legs 1526) configured to support one of said first staples and one of said second staples (wedges 1252 and/or legs 1526 “support” the staples), wherein said driver is configured to move from an unfired configuration to a fired configuration during a staple firing stroke, wherein said driver comprises an exterior surface facing toward said drive screw ([0286-0330], 60-61, 81, and 97-104), and wherein said exterior surface comprises a clearance, and wherein said clearance is shaped to complement a geometry of said drive screw (1050 “complements” geometry of drive screw, curved/arcuate parabolic wall of 1250, shown in fig. 98 and see figs. 97-104); and 
a sled (1200/1208) configured to upwardly lift said driver (1050 or 1250) toward said deck from said unfired configuration to said fired configuration (1050 moves up via 1250 to drive the staples and/or lift absent an established origin/axis is any upward/lift movement which the distal movement is also interpreted as a lift/upward movement in which 1250 lifts upwardly/distally along the shaft 1300 to drive the staples, [0286-0330], 60-61, 81, and 97-104).
Regarding claim 18, Shelton, IV et al. discloses end effector assembly (1000/1500) for use with a surgical instrument (figs. 1-5, 60-61, 81, and 97-104), wherein said end effector assembly comprises: a first jaw (1004); a second jaw (1006); a replaceable staple cartridge (1040 [0293, 0307-0314, 0320-0332], figs. 60-61, 81, and 97-104) configured to be seated in said first jaw, wherein said replaceable staple cartridge comprises: a proximal end; a distal end; a cartridge body (1042); a longitudinal slot (1046) extending between said proximal end and said distal end (figs. 97-104);
a first longitudinal row of staple cavities (1048)defined in said cartridge body, wherein said first longitudinal row of staple cavities (1048) is positioned alongside said longitudinal slot; a second longitudinal row of staple cavities (1048) defined in said cartridge body, wherein said second longitudinal row of staple cavities is positioned alongside said first longitudinal row of staple cavities; first staples positioned in said first longitudinal row of staple cavities; second staples positioned in said second longitudinal row of staple cavities ([0307-0311] figs. 1-5, 60-61, 81, and 97-104);
a driver (1050 or 1250-via wedges 1252 and/or legs 1526) configured to support one of said first staples and one of said second staples (wedges 1252 and/or legs 1526 “support” the staples), wherein said driver is configured to move from an unfired configuration to a fired configuration during a staple firing stroke, and wherein said driver comprises an exterior wall ([0286-0330], 60-61, 81, and 97-104) comprising a clearance (1050 has clearance of drive screw, curved/arcuate parabolic wall of 1250, shown in fig. 98 and see figs. 97-104); 
a sled (1200/1208) configured to upwardly lift said driver (1050 or 1250) toward said second jaw from said unfired configuration to said fired configuration (1050 moves up via 1250 to drive the staples and/or lift absent an established origin/axis is any upward/lift movement which the distal movement is also interpreted as a lift/upward movement in which 1250 lifts upwardly/distally along the shaft 1300 to drive the staples, [0286-0330], 60-61, 81, and 97-104); and 
a drive screw (1300) extending within said first jaw, wherein said exterior wall of said driver faces said drive screw, and wherein said clearance is shaped to mimic an arcuate an arcuate geometry of said driver screw  (1050 “complements” geometry of drive screw, curved/arcuate parabolic wall of 1250, shown in fig. 98 and see figs. 97-104).
In the alternative, if it can be argued that Shelton, IV et al. fails to disclose the driver with having an arcuate clearance shaped to complement arcuate geometry of the threaded rod/drive screw and wherein said drive screw is at least partially positioned in said clearance -
Shelton, IV et al. does teach the sled/driver 1250 is configured to straddle the implement drive shaft with a complement arcuate geometry of the threaded rod/drive screw in which a clearance is inherent since Shelton, IV et al. discloses having the sled avoid contact for the driver/sled to slid along the screw without contact and if not, providing a clearance would benefit in reducing friction while sliding along the screw so that the screw is at least partially positioned in said clearance.
Given the suggestion and teachings of Shelton, IV et al. of having sled/driver 1250 is configured to straddle the implement drive shaft with a complement arcuate geometry of the threaded rod/drive screw, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the driver to have a clearance since providing a clearance would benefit in reducing friction while sliding along the screw so that the screw is at least partially positioned in said clearance for a smooth driving of the staples and reduction of drag/friction and/or to avoid contact as taught by Shelton, IV et al.
Regarding claims 2-6, Shelton, IV et al. discloses said drive screw is mounted in said channel prior to seating said replaceable staple cartridge in said channel [0332], wherein said channel comprises a mounting bracket (1030/1032 or notch receiving portion of firing member 1200 which receives notch 1415) configured to receive at least a portion of said drive screw, wherein said drive screw is integrated with said replaceable staple cartridge prior to seating said replaceable staple cartridge in said channel, at least a portion of said drive screw is positioned within said longitudinal slot, wherein a sled (1200/1208) is threadably engaged with said drive screw when said replaceable staple cartridge is seated in said channel ([0293, 0307-0314, 0320-0332], figs. 60-61, 81, and 97-104).
Regarding claims 16-17, and 19-20, Shelton, IV et al. discloses threaded rod extends within said staple cartridge jaw prior to seating said replaceable staple cartridge in said staple cartridge jaw, wherein said threaded rod is integrated with said replaceable staple cartridge prior to seating said replaceable staple cartridge in said staple cartridge jaw ([0232-0308], figs. 60, 88, and 96-101), wherein said staple cartridge jaw comprises a mounting bracket (1010/1018 or 1030/1032 or notch receiving portion of firing member 1200 which receives notch 1415) configured to receive at least a portion of said threaded rod, wherein a sled (1250) is threadably engaged with said threaded rod that upwardly lifts the driver (1252-driven upward/distal), wherein said clearance is arcuate (1412, clearance around 1252 is arcuate- [0311-0312], figs. 60, 88, and 96-101), wherein said staple cartridge is configured to be seated in a staple cartridge jaw of an end effector of the surgical instrument, wherein said staple cartridge comprises a recess configured to receive a mounting bracket extending from the staple cartridge jaw, and wherein the mounting bracket is configured to receive at least a portion of said drive screw ([0232-0308], figs. 60, 88, and 96-101).
Allowable Subject Matter
Claims 7-14 are allowed.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an end effector assembly for use with a surgical instrument comprising all the structural and functional limitations and further comprising a first jaw defining a channel therein; a drive screw/threaded rod; and a replaceable staple cartridge having staple cavities holding staples and a driver configured to support one a staple, wherein said driver comprises an exterior wall/surface facing said driver screw/threaded rod facing toward the drive screw, wherein said exterior wall comprises an arcuate clearance, and wherein said drive screw extends through said arcuate clearance and having the driver movably positioned in said staple cavity, wherein said driver is configured to support a staple, wherein said surface facing said driver screw/threaded rod facing toward the drive screw comprises a clearance, and wherein said clearance is shaped to complement an arcuate geometry of said threaded rod. Having the driver comprises an exterior wall/surface facing said driver screw/threaded rod facing toward the drive screw, wherein said exterior wall comprises an arcuate clearance, and wherein said drive screw extends through said arcuate clearance provides an effective compact driving mechanism with having closer inner row of staples and thus enabling more rows of staples to drive effectively.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
                                                                                                     
		Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. Attorney argues that Shelton, IV et al. fails to disclose or teach having a driver that comprises a surface facing a threaded rod, wherein the surface comprises a clearance that is shaped to complement an arcuate geometry of the threaded rod/drive screw.  Examiner contends, since the claimed driver is not recited as being in the cavity as recited in claims 7-14 then Shelton, IV et al.’s driver (1250-via wedges 1252 and/or legs 1526) configured to support one of said first staples (wedges 1252 and/or legs 1526 “support” the staples) and one of said second staples [308-0311] does comprise an exterior wall (curved/arcuate parabolic wall of 1250, shown in fig. 98 and see figs. 97-104), facing toward said drive screw (figs. 97-104), wherein said exterior wall comprises an arcuate clearance to complement an arcuate geometry of the threaded rod/drive screw, and wherein said drive screw extends through said arcuate clearance ([0286-0330], 60-61, 81, and 97-104) does meet the claimed limitation of having a driver that is facing toward said drive screw  wherein said exterior wall comprises an arcuate clearance.  Moreover, Shelton, IV et al. discloses having the driver curved and have not contact (clearance) with the driver screw/threaded rod.
Shelton, IV et al. states: “The sled body 1414 can be structured such that the sled body 1414 avoids contact with the implement drive shaft 1300 when the sled body 1414 is positioned around the implement drive shaft 1300. The sled body 1414 can comprise a contour 1412, for example, that curves over and/or around the implement drive shaft 1300”…wedge sled 1250 is configured to straddle the implement drive shaft 1300 [0311]…the biasing body 1522 avoids contact with the implement drive shaft 1300 when the biasing body 1522 is positioned around the implement drive shaft 1300. The biasing body 1522 can comprise a contour 1524, for example, that curves over and/or around the implement drive shaft 1300. The legs 1526 can extend along a portion of the elongate channel 1020 and/or on either side of the implement drive shaft 1300 [0326]… biasing element 1520 can be integrally formed with and/or fixed to the wedge sled assembly 1250” [0329].
           Examiner suggest reciting how the driver is positioned in the staple cavity as recited in claim 7.                                  
	Conclusion                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731